DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive. 
	The applicant argues that “HO ODUflex and LO ODUflex are two kinds of ODUflex frames with different rates and do not involve one frame being divided into another frame. Moreover, Dong does not divide the payload of HO ODUflex.”

    PNG
    media_image1.png
    451
    434
    media_image1.png
    Greyscale
	The examiner respectfully disagrees. The actual claim limitation of Claim 1 is “a payload area of the consecutive data frames is divided into a plurality of the code blocks.” That is, the claim limitation does not requires involving one frame being divided into another frame.” Rather, a payload area of a frame needs to be divided into code blocks. Now, as shown in Fig. 3C of Dong et al., the HO ODUflex frame is comprised of the overhead area and payload area. (Also see, Gorshe, Fig. 5 and Fig. 6).




As shown in the figure, the payload of HO ODUflex is divided into first and second LO ODUflex frames. (see, Dong et al., Fig. 3B). Furthermore, each of the LO ODUflex is coded using BIP-8. The ODU overhead area C of Fig. 6 of Gorshe consists of BIP-8 for error detection (see, Gorshe, Page 24, first paragraph).  BIP-8 is an abbreviation for bit-interleaved parity 8. BIP-8 consists of a parity byte calculated bit-wise across a large number of bytes in a transmission transport frame. BIP-8 bits are set such that the overall data stream, including the BIP-8 byte, has even parity.
	Secondly, the applicant argues that “before the service data are mapped, the quantity and location of the code blocks need to be determined, and the code blocks are abstained from the payload of the consecutive data frame.”
	The examiner respectfully disagrees. The claim limitations as currently presented does not require that the quantity and location of the code blocks to be determined before the service data are mapped. Rather, what the claim limitation require is “mapping the service data to the consecutive data frames based on the quantity of code blocks and the locations of the code blocks.” Dong et al. shows that the service data of Fig. 3A is first mapped into the two LO ODUflex frames. Next, the two LO ODUflex frames are in turn mapped into the HO ODUflex frame. Thus, the service data is mapped into the HO ODUflex frame. Since the LO ODUflex frame is coded, the mapping is based on the two code blocks and the first and second LO ODUflex is multiplexed into the HO ODUflex without overlap. Consequently, the service data is mapped based on the quantity and location of the code blocks as required by the claim limitation. 
	The applicant also argues that “the payload of Dong’s HO ODUflex is not divided into multiple LO ODUflexes.”
	The examiner respectfully disagrees. As shown in Fig. 3C of Dong et al., the payload of HO ODUflex is made up of two LO ODUflexs. Thus, the payload of HO ODUflex is divided into two LO ODUflexs. As taught by Para. 29 of Dong et al., the payload of HO ODUflex is created by multiplexing the multiple LO ODUflexs into a High Order ODU.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10-12, 16-17, 21, 24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US20130121700A1) in view of Gorshe (A Tutorial on ITU-T G.709 Optical Transport Networks (OTN), 2010).
	Regarding claim 1, Dong et al. discloses A method (Fig. 3), comprising:
	receiving service data to be mapped to a plurality of data frames (Fig. 3; Para. 34; as shown in Fig. 3A to Fig. 3B, the service data is mapped into multiple LO ODUflexes. The LO ODUflexes are further mapped into the HO ODUflex as shown);
	determining a quantity of code blocks, occupied by the service data, of the data frames and locations of the code blocks (Fig. 3C; Para. 35; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex. Thus, two LO ODUflexes are determined from the received service data. Their locations in the HO ODUflex are also determined as shown), wherein a payload area of the frame is divided into a plurality of the code blocks (Fig. 3C; Fig. 3B; the payload of HO ODUflex is divided into first and second LO ODUflex frames); and
	mapping the service data to the data frames based on the quantity of code blocks and the locations of the code blocks (Fig. 3C; the first and second LO ODUflexes are mapped into the HO ODUflex, wherein two LO ODUflexes are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present system does not expressly disclose consecutive data frames; a payload area of the consecutive data frames comprises the code blocks.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Page 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe); a payload area of the consecutive data frames comprises the code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 2, the present combination discloses The method of claim 1, as described and applied above, wherein a rate of the service data is less than or equal to 1 gigabit per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).	
	Regarding claim 7, the present combination discloses The method of claim 1, as described and applied above, wherein the service data implements a packet-type service (Gorshe, Page 30, section, 5.3, Ethernet Client Signals; 1 Gigabit/s Ethernet (GE) clients is mapped into the ODU0 that was optimized for carrying GE clients), wherein an overhead area of the code block comprises an indication field indicating whether a corresponding code block carries the service data (Gorshe, Fig. 6; Table 2; OPU specific overhead area contains payload type (PT) which is defined in Table 2. The Table 2 shows client signals).
	Regarding claim 8, the present combination discloses The method of claim 1, as described and applied above, wherein the service data implement a constant bit rate service (Gorshe, Section, 5.3.2, 10 Gigabit/s Ethernet (10GE) over 10 Gbit/s OTN, first paragraph; The client signal is 10GE LAN signal, wherein in order to transport 10GE LAN signal (10.3125 Gbit/s), two most popular mappings are developed. One is the overclocked approaches, and the second is an extended GFP with a modified OTN frame format), and wherein an overhead area of the code block comprises a payload length field indicating a length of the service data carried by a corresponding code block (Gorshe, Fig. 12; Fig. 13; Pg. 37, section, Extended GFP with Modified OPU2, first paragraph; the GFP frame contains Payload Length (PLI) as shown. In order to preserve any information encoded in the preamble bytes, it uses a different Ethernet frame mapping that includes the preamble bytes when the Ethernet frame is mapped into a GFP-F frame. This is illustrated in Figure 12a).
	Regarding claim 10, the present combination discloses The method of claim 1, as described and applied above, wherein each of the code blocks further comprises a check area indicating correctness of the service data in the payload area of a corresponding code block and correctness of content based on a field comprised in an overhead area (Gorshe, Fig. 6; Page 24, first paragraph; each of the LO ODUflex is coded using BIP-8. The ODU overhead area C of Fig. 6 consists of BIP-8 for error detection.  BIP-8 is an abbreviation for bit-interleaved parity 8. BIP-8 consists of a parity byte calculated bit-wise across a large number of bytes in a transmission transport frame. BIP-8 bits are set such that the overall data stream, including the BIP-8 byte, has even parity).
	Regarding claim 11, Dong et al. discloses  A method (Fig. 5; Fig. 3) comprising:
	obtaining a plurality of data frames (Fig. 5; the step 55, demultiplex the HO ODUflex to LO ODUflexs) comprising a plurality of code blocks (Fig. 3C; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex), wherein a payload area of the data frame is divided into a plurality of the code blocks (Fig. 3C; Fig. 3B; the payload of HO ODUflex is divided into first and second LO ODUflex frames); and
	obtaining service data from the code blocks (Fig. 5; the step 57, demap the LO ODUflexs to service data).
	However, the present system does not expressly disclose consecutive data frames, wherein a payload area of the consecutive data frames comprises multiple of the code blocks; identifying, in the consecutive data frames, code blocks that implement a same service.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Para. 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe), wherein a payload area of the consecutive data frames comprises multiple of the code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area); identifying, in the consecutive data frames, code blocks that implement a same service (Fig. 5; Fig. 6; Para. 21, first paragraph; Pg. 26, Table 2; the overhead area is shown. As shown in Figure 6, the OPU overhead contains indicators for the payload type (PT) and multiframe structure (MSI), and frequency justification information (for adapting the client signal into the payload area). The Table 2 shows whether service data is mapped into the payload area). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 12, the present combination discloses The method of claim 11, as described and applied above, wherein a rate of each code block is less or equal to 1 gigabit per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).	
	Regarding claim 16, Dong et al. discloses An apparatus (Fig. 6), comprising:
	a memory configured to store instructions (Para. 94; the software product is stored in a computer-readable storage medium and incorporates several instructions causing a computer device to execute all or part of the steps of the method specified in the embodiment of the present disclosure); and 
	a processor (Para. 94; a computer device) coupled to the memory and configured to execute the instructions to cause the apparatus to (Para. 94; the software product is stored in a computer-readable storage medium and incorporates several instructions causing a computer device to execute all or part of the steps of the method specified in the embodiment of the present disclosure): 
	receive service data to be mapped to a plurality of consecutive data frames (Fig. 3; Para. 34; as shown in Fig. 3A to Fig. 3B, the service data is mapped into multiple LO ODUflexs. The LO ODUflexs are further mapped into the HO ODUflex as shown); 
	determine a quantity of code blocks, occupied by the service data, of the data frames and locations of the code blocks (Fig. 3C; Para. 35; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex. Thus, two LO ODUflexs are determined from the received service data. Their locations in the HO ODUflex are also determined as shown), wherein a payload area of the data frame is divided into a plurality of the code blocks (Fig. 3C; Fig. 3B; the payload of HO ODUflex is divided into first and second LO ODUflex frames); and 
	map the service data to the data frames based on the quantity of code blocks and the locations of the code blocks (Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present system does not expressly disclose consecutive data frame, wherein a payload area of the consecutive data frames comprises code blocks.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Para. 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe), wherein a payload area of the consecutive data frames comprises code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 17, the present combination discloses The apparatus of claim 16, as described and applied above, wherein a rate of the service data is less or equal to 1 gigabits per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).
	Regarding claim 21, the present combination discloses the apparatus of claim 16, as described and applied above, except for the limitation, “each of the code blocks occupies 192 bytes.”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 24, the present combination discloses the apparatus of claim 1, as described and applied above, except for the limitation, “each of the code blocks occupies 192 bytes.”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 28, the present combination discloses The apparatus of claim 16, as described and applied above, wherein the service data implements a packet-type service (Gorshe, Page 30, section, 5.3, Ethernet Client Signals; 1 Gigabit/s Ethernet (GE) clients is mapped into the ODU0 that was optimized for carrying GE clients), wherein an overhead area of the code block comprises an indication field indicating whether a corresponding code block carries the service data (Gorshe, Fig. 6; Table 2; OPU specific overhead area contains payload type (PT) which is defined in Table 2. The Table 2 shows client signals).
	Regarding claim 29, the present combination discloses The apparatus of claim 16, as described and applied above, wherein the service data implement a constant bit rate service (Gorshe, Section, 5.3.2, 10 Gigabit/s Ethernet (10GE) over 10 Gbit/s OTN, first paragraph; The client signal is 10GE LAN signal, wherein in order to transport 10GE LAN signal (10.3125 Gbit/s), two most popular mappings are developed. One is the overclocked approaches, and the second is an extended GFP with a modified OTN frame format), and wherein an overhead area of the code block comprises a payload length field indicating a length of the service data carried by a corresponding code block (Gorshe, Fig. 12; Fig. 13; Pg. 37, section, Extended GFP with Modified OPU2, first paragraph; the GFP frame contains Payload Length (PLI) as shown. In order to preserve any information encoded in the preamble bytes, it uses a different Ethernet frame mapping that includes the preamble bytes when the Ethernet frame is mapped into a GFP-F frame. This is illustrated in Figure 12a).
Claims 3-6, 13-15, 18-20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US20130121700A1) and Gorshe (A Tutorial on ITU-T G.709 Optical Transport Networks (OTN), 2010) in view of ITU-T G.709.1/Y.1331.1 (2017).
	Regarding claim 3, the present combination discloses The method of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 4, the present combination discloses The method of claim 3, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 5, the present combination discloses The method of claim 1, as described and applied above, wherein each of the consecutive data frames comprises a plurality of consecutive frames each comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 6, the present combination discloses The method of claim 1, as described and applied above, wherein the consecutive data frames are a low-order optical data unit (ODU) frames (Fig. 3B; the service data is first mapped to the low-order (LO) ODUflex), and wherein the method further comprises mapping the consecutive data frames that carry the service data (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 13, the present combination discloses The method of claim 11, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 14, the present combination discloses The method of claim 13, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 15, the present combination discloses The method of claim 11, as described and applied above, wherein each of the consecutive data frames further comprises a plurality of consecutive frames each comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 18, the present combination discloses The apparatus of claim 16, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 19, the present combination discloses The apparatus of claim 18, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 20, the present combination discloses The apparatus of claim 16, as described and applied above, wherein each of the consecutive data frames comprises a plurality of consecutive FlexO frames (ITU-T, Figure 7-1; FlexO frame is shown), and wherein the consecutive FlexO frame comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	Regarding claim 27, the present combination discloses The apparatus of claim 16, as described and applied above, wherein the consecutive data frames are low-order optical data unit (ODU) frames (Dong et al., Fig. 3C; the first and second LO ODUflexs are multiplexed into the HO ODUflex as shown), and wherein the processor is further configured to execute the instructions to cause the apparatus to map the consecutive data frames that carry the service data (Dong et al., Fig. 3; the service data is divided and mapped to the LO ODUflexs. The LO ODUflex are then multiplexed into the HO ODUflex).
	However, the present combination does not expressly disclose FlexO frame.
	ITU-T discloses FlexO frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
Allowable Subject Matter
Claims 9 and 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636